As filed with the Securities and Exchange Commission on June 8, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:March 31, 2012 Date of reporting period:March 31, 2012 Item 1. Reports to Stockholders. Dear fellow shareholder: There are two reasons we’re especially pleased to bring you this report. First, we delivered a positive return of 5.72% for the period from April 1, 2011 to March 31, 2012 which is covered on the following pages. Even though we trailed the 8.54% return of the S&P 500® Index (our benchmark) for the same period, it was satisfying to be in the black at the end of such a tumultuous time. Second, as we close the period we mark the 10th anniversary of The Teberg Fund’s launch on April 1, 2002. Both achievements are significant in light of the challenges presented by the market during the past 12 months and the past 10 years. This 12-month reporting period is in some ways representative of The Teberg Fund’s first 10 years with historic market lows and surprising comebacks. Looking back to September 30, 2011 when we reported a -4.55% loss for the first six months of this period, ending up in the black seemed challenging. Dark days for the market Human nature sometimes makes us remember the good versus the bad, so let’s briefly recap what caused such worry as we wound down the first half of the period. ● There were fears of a “double-dip” recession. ● The Federal Reserve took a dim view of growth for the remainder of 2011. ● Partisan wrangling over raising the debt ceiling appeared at times only slightly more civilized than a professional wrestling match. ● There was an unprecedented downgrade of the U.S. Government’s credit rating. ● Financial crises in Greece and beyond left the global market in turmoil. -2- The Standard & Poor’s downgrade of the U.S. credit rating really got everyone’s attention during a dramatic week in August 2011 when the Dow Jones Industrial Average (“Dow”) had four 400-point swings in a row for the first time in its 115-year history. August 8, 2011 was the most frightening day as we watched the Dow plummet 634 points (its sixth worst point drop ever). The Dow also experienced its longest losing streak since the 2008 financial crisis with eight consecutive negative sessions in a row. Overall, this third quarter of 2011 was also considered the worst since 2008. It seems somewhat easier to figure out why the Dow ended August 8, 2011 at 10,809 and wavered back and forth through the remainder of the year than to explain why it seemed to turn the corner during the first quarter of 2012. What was negative in the latter half of 2011 seemed only slightly better in the first quarter of 2012. Certainly the U.S. economy was still tenuous with nearly stagnant job growth and declining housing prices. Greece and several other countries had been shored up temporarily but were still cause for concern. The U.S. Government debt continued to climb to record numbers and showed no signs of stopping. Followed by some brighter days . Still, there were bright spots at the start of 2012 that rallied investors eager for good news. ● On January 25, the Federal Reserve committed to holding interest rates near historic lows through late 2014, and the Dow ended at an eight-month high of 12,756. ● On February 9, federal and state officials announced a $26 billion foreclosure settlement with five of the nation’s largest banks aimed at addressing charges of substandard foreclosure practices dating back to 2008. ● By February 28, the Dow reacted to growing confidence in the economy and closed above 13,000 for the first time since May 19, 2008, four months before the financial crisis. While this was cause for celebration, it’s also sobering that the Dow first broke the 13,000 mark on April 25, 2007. In effect, that means zero growth for the Dow over the past five years. Whatever made the market rally in the first quarter of 2012, it was good to see the Dow finish at 13,212.04 on March 30, 2012, the last day of this reporting period. It was also good to watch The Teberg Fund’s share price rise from $10.14 on April 1, 2011 to $10.70 on March 30, 2012, in addition to paying a 2011 dividend of approximately $0.19 cents per share. -3- One strategy – mixed results . What’s interesting about discussing the moves that either helped or hurt The Teberg Fund’s performance during this period is that one strategy did both. The move to increase our cash position to 83.53% of the portfolio in the first six months of the period helped us weather the market meltdown and contain our losses, although we wished we had made the move earlier to avoid a negative return. Conversely, we would have benefitted from being more fully invested at other times during the period when the market was on the rise. In the continuous balance of risk versus reward, we again chose to take what we considered the safer course and gave up some gain. Bonds again lead the way . As in the past, high yield bonds were the backbone of our portfolio for much of the period and helped our performance. Continued low interest rates made bonds attractive to investors and boosted their value. At the end of the period, bonds made up 66.30% of our portfolio and had appreciated through dividend income and increased share prices. An example is the Pioneer High Yield (Class A) Fund’s performance from our October 26, 2011 purchase date through March 31, 2012. Our $5 million dollar investment yielded over $111,000 in dividends, and the share price increased from $9.56 to $10.12, resulting in an ending value over $5,400,000. The other four high yield bond funds in the portfolio also performed well during the same period. Other leaders . Even though we dislike market volatility, we were able to use it to our advantage during the period with our carefully-timed round trips in and out of exchange-traded funds that mimic index performance. An example of a short-term gain is the appreciation of our three current holdings in the ProShares exchange-traded funds Ultra Dow 30, Ultra QQQ and Ultra S&P 500 purchased near the end of the period on March 12, 2012. A combined investment of approximately $3,301,000.00 had already increased to nearly $3,500,000.00 by March 31, 2012. Of course, making profit in the short term is much easier than sustaining growth over the long haul. -4- What we could have done better . Although low interest rates may have helped our high yield bond holdings, they hurt us when it came to earnings on our cash position, which were nonexistent. Even though we had greatly reduced our cash to 13.14% of the portfolio by the end of the period, this money would have been better allocated to almost any of the other holdings during the first quarter of 2012, when all increased in value. It’s easy to see this in hindsight, but we also refer back to the first quarter of 2011 when the market started strong only to collapse later in the year. After watching our long-held position in Europacific Growth Fund get tossed around during the European financial crisis, we made the decision to sell it in October when we were back in the black. As it turned out, we would have benefitted from holding it at least through the end of the period when international equities generally had improved performance. We took a loss on our sale of another long-term position in October, our holding in Janus Perkins Small Cap Value Fund. Like many small cap funds, this took a hard hit during recent market upheaval, and it seemed as good a time as any to book a loss and move on. Fortunately, we had a relatively small position. With the benefit of hindsight, it’s easy to see we should have been even more conservative in the middle of the period and more aggressive during the first and last quarters. On to the next milestone . As we look back on the years since The Teberg Fund’s start, it’s clear we had little idea what was ahead. Who would have predicted the demise of major financial firms that had become household names? That’s why we’re so gratified to have come through a very tumultuous decade with a track record we’re proud of and a strong shareholder base. Thank you for your continued trust and loyalty, Curtis A. Teberg Portfolio Manager -5- Past performance does not guarantee future results. The preceding discussion is based on the opinions of Curtis A. Teberg, given the current economic environment and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Because the Fund is a “fund of funds,” your cost of investing in the Fund may be higher than your cost of investing directly in the shares of the mutual funds in which the Fund invests. By investing in the Fund, you will indirectly bear your share of any fees and expenses charged by the underlying funds, in addition to indirectly bearing the principal risks of those funds. These risks include, but are not limited to, risks involved with non-diversification and investments in smaller capitalization companies and lower rated securities. The Fund may also commit up to 80% of its assets to high yield funds containing lower rated securities that are subject to a higher risk of default. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. References to other funds should not be interpreted as an offer of these securities. Please see the Schedule of Investments in this report for a complete list of Fund holdings. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced and ratings may have been lower. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The Dow Jones Industrial Average (Dow) is an unmanaged index of common stocks comprised of major industrial companies and assumes reinvestment of dividends. You cannot invest directly in an index. This report must be preceded or accompanied by a prospectus. The Teberg Fund is distributed by Quasar Distributors, LLC. (05/2012) -6- Total Return: One Year Five Year (Annualized) Since Inception (Cumulative) Since Inception (Annualized) The Teberg Fund (Inception April 1, 2002) 5.72% 3.52 % 64.39 % 5.10 % S&P 500® Index 8.54 % 2.01 % 49.84 % 4.13 % Dow Jones Industrial Average 10.18 % 4.18 % 63.81 % 5.06 % Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-209-1964. Returns reflect reinvestment of dividends and capital gains distributions. Fee waivers are in effect. In the absence of fee waivers, returns would be reduced. The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gains distributions, or redemption of Fund shares. Indices do not incur expenses and are not available for investment. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. The Dow Jones Industrial Average is a price-weighted average of 30 blue-chip stocks that are generally the leaders in their industry. It has been a widely followed indicator of the stock market since October 1, 1928. -7- The Teberg Fund Expense Example at March 31, 2012 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including redemption fees and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/1/11 – 3/31/12). Actual Expenses The first line of the following table provides information about actual account values and actual expenses, with actual net expenses being limited to 2.50% per the operating expenses limitation agreement. Although the Fund charges no sales loads, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example below. The Example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. -8- The Teberg Fund Expense Example at March 31, 2012 (Unaudited), continued Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. EXPENSE EXAMPLE Beginning Account Value 10/1/11 Ending Account Value 3/31/12 Expenses Paid During Period 10/1/11 – 3/31/12* Actual Hypothetical (5% return before expenses) *Expenses are equal to the Fund’s annualized expense ratio of 2.38%, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year)/366 days to reflect the one-half year expense. -9- The Teberg Fund Allocation of Portfolio Assets at March 31, 2012 (Unaudited) Percentages represent market value as a percentage of total investments. -10- The Teberg Fund Schedule of Investments at March 31, 2012 SHARES VALUE COMMON STOCKS - 2.03% 6 Berkshire Hathaway, Inc. - Class A* $ TOTAL COMMON STOCKS (Cost $714,296) EQUITY FUNDS - 9.23% BlackRock Energy & Resources Portfolio - Class A Brandywine Fund* Columbia Seligman Communications and Information Fund - Class A* Fidelity Low-Priced Stock Fund FPA Capital Fund, Inc.* MFS Mid Cap Growth Fund - Class A* The Parnassus Fund Prudential Jennison Mid-Cap Growth Fund, Inc. - Class A TOTAL EQUITY FUNDS (Cost $2,639,745) EXCHANGE-TRADED FUNDS - 9.67% ProShares Ultra S&P500 Ultra Dow30 ProShares Ultra QQQ ProShares* TOTAL EXCHANGE-TRADED FUNDS (Cost $3,301,731) -11- The Teberg Fund Schedule of Investments at March 31, 2012,continued SHARES VALUE FIXED INCOME FUNDS - 66.30% DWS High Income Fund - Institutional Class $ Guggenheim High Yield Fund - Class A John Hancock High Yield Fund - Class A Pioneer High Yield Fund - Class A Third Avenue Focused Credit Fund - Investor Class TOTAL FIXED INCOME FUNDS (Cost $23,283,436) MONEY MARKET FUNDS - 13.14% Invesco STIT - Liquid Assets Portfolio, Class I, 0.13%+ TOTAL MONEY MARKET FUNDS (Cost $4,744,528) Total Investments (Cost $34,683,736) - 100.37% Liabilities in Excess of Other Assets - (0.37)% (132,697 ) NET ASSETS - 100.00% $ * Non-income producing security. + Rate shown is the 7-day yield as of March 31, 2012. The accompanying notes are an integral part of these financial statements. -12- The Teberg Fund Statement of Assets and Liabilities at March 31, 2012 ASSETS Investments in securities, at value (identified cost $34,683,736) $ Receivables Dividends and interest receivable Funds shares sold Prepaid expenses Total assets LIABILITIES Payables Fund shares redeemed Due to advisor Audit fees Distribution fees Administration fees Transfer agent fees and expenses Fund accounting fees Legal fees Chief Compliance Officer fee Custodian fees Shareholder reporting Accrued other expenses Total liabilities NET ASSETS $ Net asset value, offering and redemption price per share [$36,075,578 / 3,371,884) shares outstanding; unlimited number of shares (par value $0.01) authorized] $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments NET ASSETS $ The accompanying notes are an integral part of these financial statements. -13- The Teberg Fund Statement of Operations For the Year Ended March 31, 2012 INVESTMENT INCOME Income Dividends $ Interest Total income Expenses Advisory fees (Note 4) Distribution fees (Note 5) Administration fees (Note 4) Transfer agent fees and expenses (Note 4) Fund accounting fees (Note 4) Audit fees Legal fees Shareholder reporting Custody fees (Note 4) Chief Compliance Officer fee (Note 4) Trustee fees Registration fees Miscellaneous fees Insurance Total expenses Less: expenses waived by Advisor (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized gain on security transactions Capital gain distributions from regulated investment companies Net change in unrealized depreciation on investments ) Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. -14- The Teberg Fund Statements of Changes in Net Assets Year Ended March 31, 2012 Year Ended March 31, 2011 NET INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on security transactions (96,655 ) Capital gain distributions from regulated investment companies Net change in unrealized appreciation/(depreciation) on investments (756,803 ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income (651,805 ) (1,191,472 ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares (a) (1,516,832 ) (1,738,870 ) Total decrease in net assets (266,223 ) (395,986 ) NET ASSETS Beginning of year End of year $ $ Includes undistributed net investment income of: $ $ (a) A summary of share transactions is as follows: Year Ended March 31, 2012 Year Ended March 31, 2011 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares reinvested Shares redeemed ) Net decrease ) $ ) ) $ ) The accompanying notes are an integral part of these financial statements. -15- The Teberg Fund Financial Highlights For a share outstanding throughout each year Year ended March 31, Net asset value, beginning of year $ Income from investment operations: Net investment income (1) Net realized and unrealized gain/ (loss) on investments (2.81 ) (0.44 ) Total from investment operations (2.67 ) (0.18 ) Less distributions: From net investment income (0.19 ) (0.34 ) (0.51 ) (0.04 ) (0.32 ) From net realized gain on investments - (0.72 ) Total distributions (0.19 ) (0.34 ) (0.51 ) (0.04 ) (1.04 ) Net asset value, end of year $ Total return 5.72 % 7.36 % 46.59 % -27.14 % -1.94 % Ratios/supplemental data: Net assets, end of year (thousands) $ Ratio of expenses to average net assets: (2) Before expense waiver 2.38 % 2.34 % 2.33 % 2.34 % 2.32 % After expense waiver 2.34 % 2.32 % 2.32 % 2.32 % 2.25 % Ratio of net investment income to average net assets: (2) Before expense waiver 1.38 % 3.87 % 4.52 % 1.64 % 2.27 % After expense waiver 1.42 % 3.89 % 4.53 % 1.66 % 2.34 % Portfolio turnover rate 224.14 % 86.88 % 142.44 % 183.32 % 198.92 % Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. Does not include expenses of investment companies in which the Fund invests. The accompanying notes are an integral part of these financial statements. -16- The Teberg Fund Notes to Financial Statements at March 31, 2012 NOTE 1 - ORGANIZATION The Teberg Fund (the “Fund”) is a non-diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940 (the “1940 Act”) as an open-end management investment company. The Fund began operations on April 1, 2002. The investment objective of the Fund is to maximize total return (capital appreciation plus income). NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation:All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes: It is the Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders. Therefore, no Federal income or excise tax provision is required. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more-likely-than-not” to be sustained assuming examination by the tax authorities. Management has analyzed the Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years 2009-2011, or expected to be taken in the Fund’s 2012 tax returns. The Fund identifies its major tax jurisdictions as U.S. Federal and the state of Wisconsin; however the Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Securities Transactions, Income and Distributions: Securities transactions are accounted for on the trade date. Realized gains and losses on securities sold are determined on the basis of identified cost. Interest income is recorded on an accrual basis. Dividend income and distributions to shareholders are recorded on the ex-dividend date. The Fund distributes substantially all net investment income, if any, and net realized capital gains, if any, annually. The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations which differ from accounting principles generally accepted in the United States of America. To the extent these book/tax differences are permanent, such amounts are reclassified with the capital accounts based on their Federal tax treatment. -17- The Teberg Fund Notes to Financial Statements at March 31, 2012, continued D. Reclassification of Capital Accounts: Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting. These reclassifications have no effect on net assets or net asset value per share. For the year ended March 31, 2012, the Fund made the following permanent tax adjustments on the statement of assets and liabilities: Undistributed Net Accumulated Net Investment Income/(Loss) Realized Gain/(Loss) E. Use of Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. F. Events Subsequent to the Fiscal Year End: In preparing the financial statements as of March 31, 2012, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. NOTE 3 – SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types. These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. -18- The Teberg Fund Notes to Financial Statements at March 31, 2012, continued Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities - The Fund’s investments are carried at fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price. Investments in other mutual funds are valued at their net asset value per share, determined at the close of the New York Stock Exchange (generally 3:00 p.m. central time) on the valuation date. Most underlying fund securities are valued primarily on the basis of current market quotations or on the basis of information furnished by a pricing service. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Short-Term Securities - Short-term securities having a maturity of 60 days or less are valued at amortized cost, which approximates market value. To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees. These procedures consider many factors, including the type of security, size of holding, trading volume and news events. When the Fund is unable to receive an NAV from an underlying fund, shares of the underlying fund will be valued at its fair market value as determined in good faith by the Advisor and the Trust’s Valuation Committee. Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. -19- The Teberg Fund Notes to Financial Statements at March 31, 2012, continued If market quotations or information furnished by a pricing service is not readily available or does not accurately reflect fair value for a security held by an underlying fund, or if the value of a security held by an underlying fund has been materially affected by events occurring after the close of the applicable exchange or market on which the security is principally traded, that security may be valued at its fair market value as determined in good faith in accordance with procedures approved by the underlying funds’ Board of Trustees. The inputs or methodology used for valuing securities is not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2012: Level 1 Level 2 Level 3 Total Common Stocks Financials $ $
